Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page11ofof23
                                                                     23




                             FOR PUBLICATION

           UNITED STATES COURT OF APPEALS
                FOR THE NINTH CIRCUIT


         SANFORD S. WADLER,                                No. 17-16193
                        Plaintiff-Appellee,
                                                             D.C. No.
                              v.                          3:15-cv-02356-
                                                               JCS
         BIO-RAD LABORATORIES, INC., a
         Delaware Corporation; NORMAN
         SCHWARTZ,                                           OPINION
                     Defendants-Appellants.



                Appeal from the United States District Court
                   for the Northern District of California
                Joseph C. Spero, Magistrate Judge, Presiding

                 Argued and Submitted November 14, 2018
                         San Francisco, California

                            Filed February 26, 2019

           Before: Susan P. Graber and Mark J. Bennett, Circuit
             Judges, and Leslie E. Kobayashi, * District Judge.

                           Opinion by Judge Bennett


            *
               The Honorable Leslie E. Kobayashi, United States District Judge
        for the District of Hawaii, sitting by designation.
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page22ofof23
                                                                     23




        2            WADLER V. BIO-RAD LABORATORIES

                                  SUMMARY **


                                    Labor Law

            The panel vacated in part the district court’s judgment
        after a jury trial, affirmed in part, and remanded in a
        whistleblower retaliation suit.

            The jury found that Bio-Rad Laboratories, Inc., and its
        CEO violated the Sarbanes-Oxley Act, the Dodd-Frank Act,
        and California public policy by terminating the employment
        of Bio-Rad’s former general counsel, Sanford Wadler, in
        retaliation for his internal report that he believed the
        company had engaged in violations of the Foreign Corrupt
        Practices Act in China.

            Vacating the SOX verdict, the panel held that the district
        court erred in instructing the jury that statutory provisions of
        the FCPA constitute rules or regulations of the SEC for
        purposes of whether Wadler engaged in protected activity
        under SOX § 806. Because a properly instructed jury could
        return a SOX verdict in favor of Wadler, the panel remanded
        for the district court to determine whether a new trial was
        warranted.

            With respect to Wadler’s California public policy claim,
        the panel concluded that the district court’s SOX
        instructional error was harmless and therefore affirmed the
        verdict and corresponding damages as to that claim.



            **
               This summary constitutes no part of the opinion of the court. It
        has been prepared by court staff for the convenience of the reader.
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page33ofof23
                                                                     23




                     WADLER V. BIO-RAD LABORATORIES                        3

            Addressing additional issues in a contemporaneously-
        filed memorandum disposition, the panel also vacated the
        district court’s Dodd-Frank verdict and remanded.


                                   COUNSEL

        Kathleen M. Sullivan (argued) and William B. Adams,
        Quinn Emanuel Urquhart & Sullivan LLP, New York, New
        York; Karin Kramer, Andrew P. March, and John M. Potter,
        Quinn Emanuel Urquhart & Sullivan, LLP, San Francisco,
        California; for Defendants-Appellants.

        Michael John von Loewenfeldt (argued), Kenneth P. Nabity,
        and James M. Wagstaffe, Kerr & Wagstaffe LLP, San
        Francisco, California, for Plaintiff-Appellee.


                                    OPINION

        BENNETT, Circuit Judge:

            In this whistleblower retaliation case, Bio-Rad
        Laboratories, Inc. (“Bio-Rad” or “the Company”) and its
        CEO, Norman Schwartz, appeal an $11 million jury verdict
        in favor of Bio-Rad’s former general counsel, Sanford
        Wadler. 1 The jury found that Defendants violated the
        Sarbanes-Oxley Act (“SOX”), the Dodd-Frank Act, and
        California public policy by terminating Wadler’s
        employment in retaliation for his internal report that he
        believed the Company had engaged in serious and prolonged


            1
             We refer to the Defendants collectively as “Bio-Rad” except when
        necessary to distinguish between them.
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page44ofof23
                                                                     23




        4           WADLER V. BIO-RAD LABORATORIES

        violations of the Foreign Corrupt Practices Act (“FCPA”) in
        China.

            On appeal, Defendants argue that the district court erred
        by instructing the jury that statutory provisions of the FCPA
        constitute “rule[s] or regulation[s] of the Securities and
        Exchange Commission” (“SEC”) for purposes of whether
        Wadler engaged in “protected activity” under SOX § 806,
        18 U.S.C. § 1514A(a). We agree. We reject, however, Bio-
        Rad’s argument that no properly instructed jury could return
        a SOX verdict in favor of Wadler. Accordingly, we vacate
        the SOX verdict and remand for the district court to
        determine whether a new trial is warranted.

            With respect to Wadler’s California public policy claim,
        by contrast, we conclude that the district court’s SOX
        instructional error was harmless and therefore we affirm the
        verdict and corresponding damages as to that claim.

            In a memorandum disposition filed this date, we
        conclude that the instructional error was not harmless as to
        the SOX claim. We also reject Bio-Rad’s challenges to the
        district court’s evidentiary rulings and the sufficiency of the
        evidence. Finally, we vacate with instructions to enter
        judgment in favor of Bio-Rad as to the Dodd-Frank claim in
        light of Digital Realty Trust, Inc. v. Somers, 138 S. Ct. 767,
        778 (2018), which held that Dodd-Frank does not apply to
        purely internal reports. We therefore also vacate the portion
        of damages attributable solely to the Dodd-Frank verdict,
        approximately $2.96 million plus interest.

            Accordingly, we vacate in part, affirm in part, and
        remand for consideration of whether a new trial is warranted
        as to the SOX claim.
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page55ofof23
                                                                     23




                   WADLER V. BIO-RAD LABORATORIES                   5

                                      I.

             We must view the evidence at trial in the light most
        favorable to the verdict. Shafer v. Cty. of Santa Barbara,
        868 F.3d 1110, 1115 (9th Cir. 2017), cert. denied, 138 S. Ct.
        2582 (2018). Because the jury returned a verdict in favor of
        Wadler on all claims, we review the pertinent facts adduced
        at trial in the light most favorable to him.

                                     A.

            The trial centered on a memorandum that Wadler
        delivered to the Audit Committee of Bio-Rad’s Board of
        Directors in February 2013 (the “Audit Committee Memo”
        or “Memo”) and Schwartz’s subsequent decision to
        terminate Wadler’s employment in June 2013. Wadler
        stated in the Memo that he believed Bio-Rad employees in
        China had violated the FCPA’s bribery and books-and-
        records provisions, and that senior management was likely
        complicit.

            The factual basis for the Memo, and Wadler’s reasons
        for writing it, can be traced back to 2009. In that year, Bio-
        Rad’s internal audit team discovered that Bio-Rad salesmen
        in Vietnam and Thailand had engaged in potential FCPA
        violations. At Wadler’s recommendation, Bio-Rad hired
        FCPA attorney Patrick Norton of Steptoe & Johnson to
        investigate.

            Norton reported his findings to Bio-Rad’s Board of
        Directors in September 2011. Specifically, Norton reported
        that he had found evidence that Bio-Rad employees were
        violating the FCPA’s bribery and books-and-records
        provisions in Vietnam, Thailand, and Russia. As for China,
        Norton reported several “red flags,” including “[v]ery high,
        unexplained commissions” and a “history of widespread
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page66ofof23
                                                                     23




        6          WADLER V. BIO-RAD LABORATORIES

        corruption” in the country’s medical products market.
        Norton reported, however, that “no evidence of improper
        payments” had been found to date in China.

            In June 2012, Wadler and Schwartz received the results
        of a sales documentation audit that had been initiated at the
        request of Bio-Rad’s licensor, Life Technologies, Inc. (“Life
        Tech”). The audit, which covered the years 2006 to 2010,
        revealed that Bio-Rad owed Life Tech around $30 million in
        royalty obligations due to Bio-Rad’s missing documentation
        of end-user prices for products primarily in the Chinese
        market.

           Wadler and John Cassingham, an in-house patent lawyer
        who reported to Wadler, repeatedly attempted to obtain the
        missing sales documents from China. In November 2012,
        Cassingham finally succeeded in obtaining a complete set of
        documents for a single transaction and sent those documents
        to Wadler. Wadler testified that Cassingham thought the
        documents showed bribery. Wadler further testified that he
        subsequently told Schwartz about the potential bribery, but
        Schwartz responded that he was not going to do anything
        about it.

            Wadler’s concerns increased as he and Cassingham
        spoke to other employees. In December 2012, for example,
        a senior Bio-Rad manager in China told Wadler that he had
        never visited one of Bio-Rad’s main distributors to look for
        documents, despite the distributor’s failure to comply with
        Bio-Rad’s documentation requests. A different Bio-Rad
        employee in China later told Cassingham (who in turn told
        Wadler) about a widespread “under the covers” scheme in
        which cover sheets on import/export documents were used
        to show the official number of products while the shipments
        themselves were padded with free extra products. Wadler
        later obtained around 160 sets of Chinese sales documents,
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page77ofof23
                                                                     23




                   WADLER V. BIO-RAD LABORATORIES                  7

        thirty percent of which showed the product-padding pattern
        that fit the description of the “under the covers” scheme.

            In January 2013, Wadler discovered that Bio-Rad
        employees in China had entered into unauthorized contracts
        with distributors. In the course of investigating those
        contracts, Wadler learned that they were not accurate
        translations of approved English-language distributor
        contracts, but had instead been translated from an earlier
        template that did not include FCPA compliance provisions.
        Wadler’s junior attorneys also informed him that the
        contracts provided for unauthorized “incentives payable in
        free product – between 1–3% of sales if [salesmen] achieved
        certain targets,” with a “financial impact of . . .
        approximately one million dollars.”

                                     B.

            On February 8, 2013, Wadler delivered the Memo to the
        Audit Committee, reporting his belief that there were
        “serious and prolonged violations of the FCPA in Bio-Rad’s
        business in China.” Wadler listed several sources of
        concern: (1) a free-product scheme that “suggest[ed] several
        possibilities for bribery”; (2) Bio-Rad’s inability to obtain
        documents for the Life Tech audit, which “could itself be
        considered a substantive and clear violation of [the FCPA’s]
        books and records requirements”; and (3) the Chinese
        distributor contracts without FCPA compliance language.
        Wadler concluded that “these practices [we]re endemic and
        that high levels of management within the company had to
        know they were happening,” which, he continued, was why
        he had not yet discussed his concerns with senior
        management (including Schwartz).

            Wadler recommended that Bio-Rad “promptly conduct
        an in depth investigation into business practices in China”
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page88ofof23
                                                                     23




        8          WADLER V. BIO-RAD LABORATORIES

        and that the Company report his suspicions to the
        government and to the Company’s auditors. The Company’s
        duty to report was “especially true,” he wrote, because it had
        “meetings scheduled with the government agencies in late
        February to discuss the ‘tone at the top’ in relationship to
        penalties for the violations in Vietnam, Russia, Thailand and
        Brazil.” Wadler opined that it “would deeply prejudice how
        the government would view the company if we had
        discussions about ‘tone at the top’ knowing that there [were]
        potentially serious additional violations that were being
        withheld.”

                                     C.

            In response to the Memo, the Audit Committee
        authorized Wadler to hire Davis Polk & Wardwell to
        investigate his concerns. On February 20, 2013, the
        Chairman of the Audit Committee told Schwartz about the
        Memo. Two days later Schwartz informed the head of Bio-
        Rad’s human resources department that Wadler had “been
        acting a little bizarre lately” and that Schwartz might “want
        to put him on an administrative leave.” By March, Schwartz
        had become “entirely frustrated” with Wadler but believed
        that “he must stay in place until [an] FCPA settlement” with
        the government was final.

            Davis Polk reported the findings of its investigation to
        Bio-Rad’s Board of Directors on June 4, 2013. Davis Polk
        found that there was “no evidence to date of any violation—
        or attempted violation—of the FCPA” in China. Schwartz
        fired Wadler three days later. Bio-Rad later paid the
        government a total of $55 million to resolve its investigation
        into FCPA issues in Vietnam, Thailand, and Russia.
        Nothing was paid as a result of any FCPA issues in China.
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page99ofof23
                                                                     23




                   WADLER V. BIO-RAD LABORATORIES                  9

                                     II.

            In May 2015, Wadler brought this action for
        compensatory and punitive damages against the Company
        and Schwartz. As relevant here, Wadler alleged violations
        of SOX and Dodd-Frank as to both Defendants, and a
        violation of California public policy under Tameny v.
        Atlantic Richfield Co., 610 P.2d 1330, 1336–37 (Cal. 1980)
        (the “Tameny” claim) against the Company only. The case
        proceeded to a jury trial in January 2017.

            At trial, Wadler set out to prove that Schwartz fired him
        in retaliation for reporting alleged FCPA violations to the
        Audit Committee, while Bio-Rad attempted to show that
        Wadler was fired due to his poor performance and
        dysfunctional relationship with management. Bio-Rad also
        tried to show that Wadler wrote the Memo only because he
        was concerned about his job security, and that it would have
        been unreasonable for a general counsel in Wadler’s position
        to believe that the Company had violated the FCPA in China.

            At the close of trial, the judge gave several jury
        instructions concerning when an employee engages in
        “protected activity” for purposes of SOX, Tameny, and
        Dodd-Frank. For each of the three claims, the instructions
        stated that Wadler had to prove he engaged in protected
        activity under SOX, which in turn depended on whether he
        disclosed conduct that he reasonably believed violated a
        “rule or regulation of the” SEC. The main instruction at
        issue in this appeal, Instruction 21, stated that, under “the
        rules and regulations of the [SEC] applicable to Bio-Rad,” it
        is unlawful to (1) bribe a foreign official; (2) fail to keep
        accurate and reasonably detailed books and records;
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page10
                                                               10ofof23
                                                                      23




         10           WADLER V. BIO-RAD LABORATORIES

         (3) knowingly falsify books and records; and (4) knowingly
         circumvent a system of internal accounting controls. 2

             The jury returned a verdict in favor of Wadler on all three
         claims. As to all three claims in general, the jury awarded
         Wadler $2.96 million in compensatory damages for past
         economic loss against both Defendants. The district court
         doubled that amount under Dodd-Frank’s doubling
         provision, 15 U.S.C. § 78u-6(h)(1)(C)(ii), resulting in a total
         award of $5.92 million plus interest against Schwartz.
         Because the jury also awarded Wadler $5 million in punitive
         damages against the Company based on the Tameny claim,
         the total award against the Company was $10.92 million plus
         interest.

              Bio-Rad subsequently filed a renewed motion for
         judgment as a matter of law (“JMOL”) and a motion for new
         trial. Bio-Rad argued, inter alia, that Wadler’s disclosure of
         alleged FCPA violations was not protected activity under
         SOX because provisions of the FCPA, a statute, do not
         constitute SEC rules or regulations for purposes of SOX
         § 806. The district court denied Bio-Rad’s motions. The
         court concluded that the FCPA is a “rule or regulation of the
         SEC” for purposes of SOX because “the FCPA is an
         amendment to the Securities . . . Exchange Act of 1934 and
         is codified within it.” This appeal followed.

                                          III.

            We have jurisdiction under 28 U.S.C. § 1291 over the
         appeal of the denial of a motion for new trial and renewed
              2
               For simplicity, throughout this opinion we refer to the books-and-
         records provisions listed in paragraphs two and three of Instruction 21,
         and the internal accounting controls provision in paragraph four of
         Instruction 21, collectively as the “books-and-records” provisions.
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page11
                                                               11ofof23
                                                                      23




                    WADLER V. BIO-RAD LABORATORIES                11

         motion for JMOL, and the district court’s interlocutory
         rulings at trial. See Hall v. City of Los Angeles, 697 F.3d
         1059, 1070 (9th Cir. 2012). The district court had
         jurisdiction under 28 U.S.C. §§ 1331 and 1367.

             We review de novo whether a jury instruction correctly
         states the law. Wilkerson v. Wheeler, 772 F.3d 834, 838 (9th
         Cir. 2014). The denial of a motion for JMOL is also
         reviewed de novo, Castro v. Cty. of Los Angeles, 833 F.3d
         1060, 1066 (9th Cir. 2016), and the denial of a motion for
         new trial is reviewed for abuse of discretion, Crowley v.
         Epicept Corp., 883 F.3d 739, 748 (9th Cir. 2018) (per
         curiam). We review de novo questions of statutory
         interpretation. California v. Iipay Nation of Santa Ysabel,
         898 F.3d 960, 964 (9th Cir. 2018).

                                     IV.

                            A. The SOX Claim

            Section 806 of SOX prohibits publicly traded companies
         from retaliating against an employee who lawfully reports

                any conduct which the employee reasonably
                believes constitutes a violation of [18 U.S.C.]
                section 1341 [mail fraud], 1343 [wire fraud],
                1344 [bank fraud], or 1348 [securities fraud],
                any rule or regulation of the Securities and
                Exchange Commission, or any provision of
                Federal law relating to fraud against
                shareholders . . . .

         18 U.S.C. § 1514A(a)(1). The question before us is whether
         the district court erred by instructing the jury that, for
         purposes of § 806, rules or regulations of the SEC include
         the FCPA’s books-and-records provisions, 15 U.S.C.
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page12
                                                               12ofof23
                                                                      23




         12          WADLER V. BIO-RAD LABORATORIES

         § 78m(b)(5), (2)(A), and anti-bribery provision, id. § 78dd-
         1(a). We conclude that the court erred. However, because a
         properly instructed jury could return a verdict in Wadler’s
         favor, we vacate the SOX verdict and remand for the district
         court to consider whether a new trial is appropriate in light
         of our decision to affirm the Tameny verdict.

                                       1.

             As a threshold matter, we consider whether Bio-Rad’s
         claim of instructional error is properly before us with respect
         to paragraphs two through four of Instruction 21 concerning
         books and records. Wadler argues that Bio-Rad invited error
         or waived the books-and-records part of its claim, in light of
         Bio-Rad’s shifting positions in the district court. Bio-Rad
         correctly conceded in the district court, and continues to
         concede on appeal, that one of the FCPA books-and-records
         provisions in Instruction 21 is also an SEC regulation within
         the scope of § 806. See 17 C.F.R. § 240.13b2-1 (“No person
         shall directly or indirectly, falsify or cause to be falsified,
         any book, record or account . . . .”). At times, however, Bio-
         Rad appeared to abandon a challenge to all three books-and-
         records provisions listed in Instruction 21 by targeting only
         the FCPA anti-bribery provision. Although Bio-Rad’s
         position was not always clear, we conclude that its actions
         did not rise to the level of invited error or waiver.

             As for invited error, Bio-Rad originally objected to the
         jury instructions on the ground that reporting any FCPA
         violation is not SOX-protected activity. Although Bio-Rad
         narrowed its objection at one point to only the anti-bribery
         portion of the instructions, Bio-Rad expressly preserved its
         original objection at the final jury instructions conference.
         The district court then stated that Bio-Rad’s position that a
         statute is not a rule or regulation for purposes of § 806 was
         “very clear.” On this record, we cannot say that Bio-Rad
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page13
                                                               13ofof23
                                                                      23




                    WADLER V. BIO-RAD LABORATORIES                  13

         was responsible for any error in the jury instructions. See
         Sovak v. Chugai Pharm. Co., 280 F.3d 1266, 1270 (9th Cir.),
         amended by 289 F.3d 615 (9th Cir. 2002).

             Bio-Rad also raised its present claim in the JMOL
         briefing such that it is not waived on appeal. Bio-Rad
         specifically argued, in its JMOL motion, that the FCPA is
         not a rule or regulation of the SEC because it is a statute.
         Even if Bio-Rad again limited the scope of that argument to
         the anti-bribery context in its renewed JMOL motion, the
         district court addressed the merits of the basic issue before
         us now: whether any FCPA provision can be a rule or
         regulation of the SEC for purposes of § 806. Accordingly,
         that issue is properly before us.          See True Health
         Chiropractic, Inc. v. McKesson Corp., 896 F.3d 923, 930
         (9th Cir. 2018), petition for cert. filed, ___ U.S.L.W. ___
         (U.S. Jan. 25, 2019) (No. 18-987); see also Tarabochia v.
         Adkins, 766 F.3d 1115, 1128 n.12 (9th Cir. 2014) (“[E]ven
         if a party fails to raise an issue in the district court, we
         generally will not deem the issue waived if the district court
         actually considered it.”).

             We therefore proceed to the merits of the issue raised on
         appeal: whether Instruction 21 erroneously listed the
         FCPA’s anti-bribery and books-and-records-provisions as
         “rules or regulations of the SEC” under SOX § 806.

                                       2.

             In construing the provisions of a statute, “we begin with
         well-settled canons of statutory interpretation.” Zazzali v.
         United States (In re DBSI, Inc.), 869 F.3d 1004, 1010 (9th
         Cir. 2017). “A primary canon of statutory interpretation is
         that the plain language of a statute should be enforced
         according to its terms, in light of its context.” ASARCO, LLC
         v. Celanese Chem. Co., 792 F.3d 1203, 1210 (9th Cir. 2015).
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page14
                                                               14ofof23
                                                                      23




         14          WADLER V. BIO-RAD LABORATORIES

         We also presume that Congress acts intentionally when it
         uses particular wording in one part of a statute but omits it
         in another. Dep’t of Homeland Sec. v. MacLean, 135 S. Ct.
         913, 919 (2015). Thus, when a statute uses the phrase “law,
         rule, or regulation” in one section but uses only “law” in a
         different section, the word “law” does not encompass
         administrative rules or regulations. Id. at 919–20; Dep’t of
         Treasury, IRS v. Fed. Labor Relations Auth., 494 U.S. 922,
         931–32 (1990).

              Applying these principles here, we hold that § 806’s text
         is clear: an FCPA provision is not a “rule or regulation of the
         [SEC].” 18 U.S.C. § 1514A(a)(1). Although the words
         “rule” and “regulation” could perhaps encompass a statute
         when read in isolation, the more natural and plain reading of
         these words together and in context is that they refer only to
         administrative rules or regulations. That the phrase “rule or
         regulation” is used in conjunction with an administrative
         agency, the SEC, suggests that it encompasses only
         administrative rules or regulations. Most notably, Congress
         uses the phrase “any rule or regulation of the [SEC]” in the
         same list in which it uses “any provision of Federal law
         relating to fraud against shareholders,” id., which strongly
         suggests that there is a difference between the meaning of
         “rule or regulation” and “law.” See MacLean, 135 S. Ct. at
         919–20; Dep’t of Treasury, IRS, 494 U.S. at 931–32. The
         most obvious explanation is that “law” encompasses
         statutes, like the FCPA, whereas “rule or regulation” does
         not.

             We reject Wadler’s arguments for a different
         interpretation. First, Wadler argues that “rule or regulation
         of the SEC” should be broadly interpreted in light of SOX’s
         remedial purpose of protecting employees who report
         corporate misconduct. It is a “familiar canon of statutory
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page15
                                                               15ofof23
                                                                      23




                     WADLER V. BIO-RAD LABORATORIES                  15

         construction that remedial legislation should be construed
         broadly to effectuate its purposes,” Tcherepnin v. Knight,
         389 U.S. 332, 336 (1967), but this canon should not be
         “treated . . . as a substitute for a conclusion grounded in the
         statute’s text and structure,” CTS Corp. v. Waldburger,
         134 S. Ct. 2175, 2185 (2014).

            Second, Wadler’s reliance on legislative history—in the
         form of statements made on the Senate floor—is equally
         unavailing. When, as here, “a statute’s language is plain and
         unambiguous, our inquiry ends.” Christie v. Ga.-Pac. Co.,
         898 F.3d 952, 958 (9th Cir. 2018).

             In sum, statutory provisions of the FCPA, including the
         three books-and-records provisions and anti-bribery
         provision listed in Instruction 21, are not “rules or
         regulations of the SEC” under SOX § 806. The district court
         erred in instructing the jury otherwise. As noted above, in a
         memorandum disposition filed this date, we conclude that
         the instructional error was not harmless as to the SOX claim.

                                       3.

             Having found error that was not harmless, we must
         determine the proper remedy. Bio-Rad argues that we must
         reverse with instructions to enter judgment in its favor
         because a properly instructed jury could not return a verdict
         for Wadler. We disagree.

             When a district court commits instructional error, we
         reverse and direct entry of judgment if “the evidence
         presented [at] trial would not suffice, as a matter of law, to
         support a jury verdict under the properly formulated
         [instruction].” Boyle v. United Techs. Corp., 487 U.S. 500,
         513 (1988). Bio-Rad argues that there is insufficient
         evidence to support a verdict based on properly formulated
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page16
                                                               16ofof23
                                                                      23




         16          WADLER V. BIO-RAD LABORATORIES

         instructions.     Although Bio-Rad acknowledges that
         Instruction 21 properly lists a books-and-records
         falsification provision as an SEC rule or regulation in light
         of 17 C.F.R. § 240.13b2-1, Bio-Rad contends that there is
         insufficient evidence to prove that Wadler reported conduct
         that he reasonably believed violated that regulation.

             Evidence is insufficient only “if, under the governing
         law, there can be but one reasonable conclusion as to the
         verdict.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250
         (1986). Conversely, if “reasonable minds could differ as to
         the import of the evidence,” the evidence is sufficient. Id. at
         250–51. Sufficiency is a low bar, especially because “we
         must construe the facts in the light most favorable to the
         jury’s verdict.” Shafer, 868 F.3d at 1115 (internal quotation
         marks omitted).

             This already low bar is further lowered by the
         substantive law governing protected activity under § 806.
         See Anderson, 477 U.S. at 250. In a new trial, Wadler would
         not have to prove that he reported an actual violation. Van
         Asdale v. Int’l Game Tech., 577 F.3d 989, 1001 (9th Cir.
         2009); Sylvester v. Parexel Int’l LLC, No. 07-123, 2011 WL
         2517148, at *14 (Dep’t of Labor May 25, 2011) (en banc).
         He would have to prove only that he “reasonably believed
         that there might have been” a violation and that he was “fired
         for even suggesting further inquiry.” Van Asdale, 577 F.3d
         at 1001. We have referred to this standard as a “minimal
         threshold requirement.” Id.

             Construing the facts in the light most favorable to the
         verdict, a jury permissibly could find that Wadler satisfied
         that minimal requirement. First, a reasonable jury could find
         that the Audit Committee Memo suggested further inquiry
         into whether Bio-Rad falsified books and records. The
         Memo described many instances in which Bio-Rad’s
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page17
                                                               17ofof23
                                                                      23




                    WADLER V. BIO-RAD LABORATORIES                17

         shipping documents did not match the billing documents of
         distributors or end-users. Although a jury could find that
         such discrepancies did not raise books-and-records
         concerns, or that they did not specifically implicate the
         SEC’s falsification regulation, a reasonable jury also could
         find that further inquiry was warranted with respect to
         falsification.

             Second, a reasonable jury could find that Wadler
         reasonably believed that Bio-Rad had falsified books and
         records. In a new trial, Wadler would have to prove that he
         subjectively believed that the conduct described in the
         Memo evidenced the falsification of books and records and
         that his belief was objectively reasonable in the
         circumstances. Van Asdale, 577 F.3d at 1000; Sylvester,
         2011 WL 2517148, at *12. The objective reasonableness
         component, the only component that Bio-Rad challenges on
         appeal, “is evaluated based on the knowledge available to a
         reasonable person in the same factual circumstances with the
         same training and experience as the aggrieved employee.”
         Sylvester, 2011 WL 2517148, at *12 (quoting Harp v.
         Charter Commc’ns, Inc., 558 F.3d 722, 723 (7th Cir. 2009)).
         “The reasonable belief standard requires an examination of
         the reasonableness of a complainant’s beliefs, but not
         whether the complainant actually communicated the
         reasonableness of those beliefs to management or the
         authorities.” Id. at *13.

             There is sufficient evidence to support the objective
         reasonableness of Wadler’s belief that Bio-Rad had falsified
         books and records. Before he submitted the Audit
         Committee Memo in February 2013, Wadler was aware of
         Bio-Rad’s FCPA issues in several countries and the
         numerous “red flags” in China. Wadler testified that
         Cassingham thought the Life Tech audit documents showed
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page18
                                                               18ofof23
                                                                      23




         18           WADLER V. BIO-RAD LABORATORIES

         bribery. Wadler also testified that a Bio-Rad employee
         reported an “under the covers” scheme in which Bio-Rad
         shipped free products. Finally, Wadler discovered Chinese
         contracts without FCPA compliance language and with
         unauthorized terms providing for free product incentives.

             Bio-Rad argues that this evidence does not directly
         implicate books-and-records falsification. A reasonable
         jury, however, could find that a general counsel in Wadler’s
         position reasonably believed that Bio-Rad was falsifying
         books and records as part of its alleged FCPA violations in
         China.      While the evidence needed to support a
         whistleblower’s reasonable belief will necessarily vary with
         the circumstances, § 806 generally does not require an
         employee to undertake an investigation before reporting his
         concerns. See Van Asdale, 577 F.3d at 1002 (“Requiring an
         employee to essentially prove the existence of fraud before
         suggesting the need for an investigation would hardly be
         consistent with Congress’s goal of encouraging
         disclosure.”). Such a requirement would undermine the
         purpose of SOX, particularly where, as here, a general
         counsel reports his concerns to the Board of Directors
         because he believes that senior management is complicit in
         unlawful conduct. Wadler’s Audit Committee Memo
         prompted further investigation, and the Audit Committee’s
         Chair testified that he thought Wadler “did a terrific job” by
         reporting his concerns. In these circumstances, there is
         sufficient evidence to support a SOX verdict under a
         properly formulated falsification instruction. 3 We therefore


              3
               Because the evidence at trial was even stronger with respect to the
         other FCPA provisions listed in Instruction 21, we reject Bio-Rad’s
         argument that the district court erred by concluding that substantial
         evidence supports all three verdicts.
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page19
                                                               19ofof23
                                                                      23




                     WADLER V. BIO-RAD LABORATORIES                  19

         do not reverse with instructions to direct entry of judgment
         in Bio-Rad’s favor.

              Accordingly, we vacate the SOX verdict against the
         Company and Schwartz and remand for the district court to
         consider whether a new trial is warranted. In light of our
         decision below, affirming the Tameny verdict against the
         Company and the corresponding verdict for compensatory
         damages for past economic loss, the district court should
         consider whether, and to what extent, any retrial would result
         in an impermissible double recovery for the same injury. See
         California v. Chevron Corp., 872 F.2d 1410, 1414 (9th Cir.
         1989). The district court may also consider any other
         reasons why our opinion might bar or obviate the need for a
         SOX retrial, or might limit the issues in such a retrial. If a
         new trial is warranted, the district court may consider in the
         first instance whether to allow a “fraud against shareholders”
         theory, as well as any other arguments consistent with this
         opinion. See, e.g., Bator v. Hawaii, 39 F.3d 1021, 1030 n.9
         (9th Cir. 1994).

                           B. The Tameny Claim

             We now consider Bio-Rad’s challenge to the Tameny
         verdict. Bio-Rad argues that the SOX instructional error
         tainted the Tameny verdict because Wadler’s engaging in
         protected activity under SOX was a predicate to his success
         on the Tameny claim. However, Wadler contends that the
         Tameny instruction, Instruction 27, referred to the SOX-
         protected activity instructions simply to tell the jury that he
         had to prove that he was retaliated against for reporting
         conduct that he reasonably believed violated the FCPA
         provisions in Instruction 21—not because SOX itself was a
         necessary part of his Tameny theory at trial. We agree with
         Wadler.
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page20
                                                               20ofof23
                                                                      23




         20           WADLER V. BIO-RAD LABORATORIES

             Under California law, a Tameny claim must rely on a
         “fundamental public policy” that is “tethered to” a
         constitutional or statutory provision. Green v. Ralee Eng’g
         Co., 960 P.2d 1046, 1048–49 (Cal. 1998). The California
         Supreme Court has not decided whether SOX or the relevant
         FCPA provisions are tethered to a fundamental public policy
         for purposes of Tameny. Because the parties do not dispute
         those questions, we will not decide them either. 4 Instead, we
         assume without deciding that a plaintiff may state a Tameny
         claim by alleging that he was retaliated against (1) for
         engaging in SOX-protected activity or (2) for reporting
         conduct that he reasonably believed violated the FCPA’s
         bribery or books-and-records provisions, regardless of
         whether that report is protected by SOX. See id. at 1051
         (recognizing that Tameny protects reporting “a statutory
         violation for the public’s benefit”); id. at 1059 (“[A]n
         employee need not prove an actual violation of law; it
         suffices if the employer fired him for reporting his
         ‘reasonably based suspicions’ of illegal activity.”); Collier
         v. Superior Court, 279 Cal. Rptr. 453, 458 (Ct. App. 1991)
         (recognizing that Tameny protects reporting bribery).

             Wadler properly raised a Tameny theory based on a
         fundamental public policy tied to the FCPA, which was
         independent of his claim under SOX. To begin with, the
         Tameny portion of Wadler’s complaint referenced both the
         FCPA and SOX. And, like his complaint, the first version
         of Wadler’s proposed Tameny instruction referenced both
         SOX and the FCPA. Most notably, just before trial, Bio-Rad
         proposed a Tameny instruction that did not reference SOX at

              4
               Indeed, as we explain below, Bio-Rad proposed a jury instruction
         in the district court suggesting that it accepted that the relevant FCPA
         provisions are tethered to a fundamental public policy for purposes of
         Tameny.
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page21
                                                               21ofof23
                                                                      23




                     WADLER V. BIO-RAD LABORATORIES                  21

         all: “The plaintiff has the burden of proving . . . [t]hat Bio-
         Rad discharged Plaintiff for making a report of what the
         Plaintiff in good faith and reasonably believed was an FCPA
         violation.” The judge then proposed a Tameny instruction
         (Instruction 27) referencing only SOX. However, there is
         nothing to suggest that the judge did so in order to remove
         an FCPA-based Tameny theory from the case. To the
         contrary, all available evidence indicates that the Tameny
         instruction referred to protected activity under SOX simply
         to present the jury with a single factual theory of Tameny
         liability, which the parties understood could be based on a
         fundamental public policy tied to either SOX or the FCPA.
         As Wadler acknowledged in the district court, and as Bio-
         Rad recognizes on appeal, there was “complete overlap
         between the type of protected activity involved in [Wadler’s
         Tameny] claim and his claim under the Sarbanes-Oxley
         Act.” Considering the structure of the final jury instructions
         and the record as a whole, we conclude that Wadler
         presented the jury with a single factual theory of Tameny
         liability, which turned on his report of alleged FCPA
         violations and was not dependent on his claim under SOX.

             Instruction 27 (the Tameny instruction) was the first in a
         chain of cross-references that ultimately made the success of
         Wadler’s Tameny claim dependent on whether Bio-Rad
         retaliated against him for reporting conduct that he
         reasonably believed violated the FCPA. Instruction 27 told
         jurors that, to prevail on his Tameny claim, Wadler had to
         prove that a motivating reason for his discharge was
         engaging in protected activity under SOX. It then referred
         jurors to the SOX instructions in order to determine if his
         activity was protected.

            Notably, jurors were instructed that, to prevail on a
         Tameny claim, Wadler had to believe that one of the
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page22
                                                               22ofof23
                                                                      23




         22          WADLER V. BIO-RAD LABORATORIES

         provisions listed in Instruction 21 (captioned “The Foreign
         Corrupt Practices Act”) had been violated. Instruction 21
         listed provisions of the FCPA: it is unlawful to (1) bribe a
         foreign official; (2) fail to keep accurate and reasonably
         detailed books and records; (3) knowingly falsify books and
         records; and (4) knowingly circumvent a system of internal
         accounting controls.       Although this Instruction was
         erroneous to the extent that it told jurors that a violation of
         the FCPA was a rule or regulation of the SEC for the
         purposes of SOX, as discussed supra, there is no dispute that
         Instruction 21 correctly described the provisions of the
         FCPA. See 15 U.S.C. § 78dd-1(a) (anti-bribery); id.
         § 78m(b)(2)(A) (keeping accurate books and records) &
         (b)(5) (“knowingly circumvent . . . a system of internal
         accounting controls” and “knowingly falsify any book,
         record, or account.”). Thus, on the Tameny claim, jurors
         were instructed that Wadler had to show that he had
         reasonably believed Bio-Rad violated the provisions of the
         FCPA listed in Instruction 21 and that Bio-Rad discharged
         him for disclosing that belief.

             Assuming, as we must, that the jury correctly followed
         the cross-references in the instructions, Westinghouse Elec.
         Corp. v. Gen. Circuit Breaker & Elec. Supply Inc., 106 F.3d
         894, 901 (9th Cir. 1997), it necessarily found that Bio-Rad
         violated Tameny with respect to the alleged FCPA
         violations. We have repeatedly held that an instructional
         error is harmless when the jury necessarily would have
         reached the same verdict under a proper instruction. See
         Snyder v. Freight, Constr., Gen. Drivers, Warehousemen &
         Helpers, Local No. 287, 175 F.3d 680, 688–89, 688 n.12 (9th
         Cir. 1999); United States v. Washington, 106 F.3d 1488,
         1490 (9th Cir. 1997) (per curiam); Westinghouse Elec.
         Corp., 106 F.3d at 902. In these circumstances, the SOX
         instructional error was harmless as to the Tameny verdict
Case
Case:3:15-cv-02356-JCS
      17-16193, 02/26/2019,
                         Document
                            ID: 11207365,
                                   252 Filed
                                          DktEntry:
                                              03/20/19
                                                    44-1,Page
                                                          Page23
                                                               23ofof23
                                                                      23




                    WADLER V. BIO-RAD LABORATORIES                23

         because Wadler’s Tameny claim—that Bio-Rad retaliated
         against him for reporting conduct that he reasonably
         believed violated the FCPA—did not depend on SOX.

                                     V.

             In sum, on the SOX claim, we VACATE and REMAND
         for the district court to consider whether a new trial is
         warranted. On the Tameny claim, we AFFIRM the jury’s
         verdict, which is against the Company only. We also
         AFFIRM the corresponding award of compensatory and
         punitive damages against the Company, except for the
         portion of damages attributable to Dodd-Frank’s doubling
         provision. As discussed in the memorandum filed this date,
         we VACATE the Dodd-Frank verdict with instructions to
         the district court to enter judgment in favor of the Company
         and Schwartz on that claim.

            VACATED in part, AFFIRMED in part, and
         REMANDED. The parties shall bear their own costs on
         appeal.
